Title: To James Madison from Robert W. Fox, 9 June 1803 (Abstract)
From: Fox, Robert W.
To: Madison, James


9 June 1803, Falmouth. Received JM’s “printed letter” and duplicate of 9 Apr. In accordance with JM’s instructions, has sought the “needful information” from the ports in his district. American ships “pay double the Light money” that British ships do; “all other Shipping are on the same footing as Americans.” “As to paying double duty,” harbor dues for British ships are 2s. 6d. per ship and for Americans 4s. 6d. per ship; “the Pilotage varies.” The “one grievance to which American Shipping are liable” is the imposition of quarantine duties on ships touching British ports “to learn the best market.” In two cases, the details of which are annexed, duties were paid regardless of time spent in quarantine. Presumes “no Quarantine duty should be charged unless their Cargoes were landed in Great Britain.” “Many Men have been impressed in this district, under an idea that they were Englishmen.” Has passed on the information to his “friend Erving.” Some have no certificates, so it will be difficult to get them released. Recommends that seamen be furnished with certificates of citizenship before they leave the U.S., as it will save them from impressment “in most cases.” Expects American shipping to be “in great demand” because of the renewal of war between France and Great Britain. Many French, Dutch, and neutral vessels have been sent to western ports “within the last two weeks.” Gives prices of some commodities; rice and tobacco “sell pretty well.” Grain prices are rising in the Netherlands and the Baltic, but a glut exists in Italy, Spain, and Portugal. “Our Harvest promises pretty well, but the prices rather looking up, in consequence of the War.” Reports that a British fleet is blockading Brest.
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 2). 3 pp.; docketed by Wagner as received 12 Aug.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   The cases noted were those of the ship Margaret of New York, Phineas Lewis, master, which paid £32 14s. in quarantine duties in January 1803, and the ship Richmond of Philadelphia, William Hathaway, master, which paid £51 19s. 6d. in quarantine duties at the same time.



   
   A full transcription of this document has been added to the digital edition.

